Citation Nr: 0804355	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-29 411	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus with peripheral neuropathy.

3.  Entitlement to an increased rating for a mechanical low 
back strain, currently rated as 0 percent disabling.

4.  Entitlement to an increased rating for lipomas of the 
chest and abdominal wall, currently rated as 0 percent 
disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

The veteran represented by:  Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1967 to May 1984.

This appeal to the Board of Veterans' Appeals (Board) arose 
from January 2004 and May 2005 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  



FINDING OF FACT

On February 5, 2008 the Board was notified by the RO that the 
veteran died in January 2007.



CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


